DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 12/14/2020.  Claim(s) 1–13 are pending.  Claims 9–13 were previously withdrawn as being directed to a non-elected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim should end with a period (.).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 & 4–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 2 recites the limitation "the monolithic flow control component" in lines 3–4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate action is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1–5 & 7–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,943,911 to Yu.
With regard to claim 1, Yu discloses a solar collector (abstract), comprising: a solar absorber (17, 22) adapted to heat a heat transfer fluid (Fig. 1; Col. 2, lines 24–33, 60–62); and a monolithic heat exchange construct (10) defining a housing for the solar absorber (17, 22) (Fig. 1; Col. 2, lines 6–9), and further defining an internal path (29) to channel the heat transfer fluid between an inlet (20) and an outlet (24) (Fig. 1; Col. 2, lines 16–21, 35–38).
With regard to claim 2, Yu further discloses the monolithic heat exchange construct (10) is able to support the solar absorber (17, 22) without any additional structural components to lend mechanical strength to the monolithic [heat exchange construct] (10) (Fig. 1).
With regard to claim 3, Yu further discloses the monolithic heat exchange construct flow control component is non-metallic (Col. 2, lines 6–9).
With regard to claim 4, Yu further discloses the monolithic heat exchange construct is of a material selected from the group consisting of foams and plastics based on polyurethane, polyisocyanurate, phenolic, polyesters, polyphenols, and polyepoxide (Col. 2, lines 6–9).
With regard to claim 5, Yu further discloses the monolithic heat exchange construct flow control component is manufactured by an injection molding process (Col. 2, lines 6–9; one of ordinary skill in the art would understand the term “molded” to broadly include the well-known technique of injection molding, which is typically used for plastics).
With regard to claim 7, Yu further discloses the monolithic heat exchange construct comprises structures to cause the heat transfer fluid to flow in two dimensions (Fig. 1; fluid is free to move longitudinally and horizontally).
With regard to claim 8, Yu further discloses the monolithic heat exchange construct flow control component comprises structures to cause the heat transfer fluid to flow in three dimensions (Fig. 1; fluid is free to move longitudinally, horizontally, and vertically).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Yu fails to disclose the monolithic heat exchange construct flow control component comprises a plurality of internal channels to cause the heat transfer fluid to flow through the collector in separate parallel channels.  It would have been an obvious matter of design choice to have a plurality of internal channels to cause the heat transfer fluid to flow through the collector in separate parallel channels, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art when the choice of shape has no significant impact on the operation of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Having multiple channels instead of a single channel would have not appreciable impact on how the apparatus works, since the fluid would still be heated as it passed under the solar absorber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
January 28, 2021